— Appeals by Elite Sales Corp., defendant in Action No. 1 and plaintiff in Action No. 2, from part of a resettled order, dated November 2, 1953, granting an examination before trial as to certain items, and from part of an order, on reargument, dated December 10, 1953, consolidating said actions. The original orders are also appealed from. Orders dated November 2, 1953, and December 10, 1953, insofar as appealed from, affirmed, with $10 costs and disbursements. No opinion. Appeals from original orders dismissed, without costs. Nolan, P. J., Adel, Wenzel, MacCrate and Murphy, JJ., cencur.